UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C.20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported): (September 30, 2013) (September 30, 2013) DGSE COMPANIES, INC. (Exact name of Registrant as specified in its charter) Nevada 1-11048 88-0097334 (State or other jurisdiction of (Commission (I.R.S. Employer incorporation or organization) File Number) Identification No.) 15850 Dallas Parkway, Suite 140 Dallas, Texas 75248 (Address of principal executive offices) (Zip Code) Registrant’s Telephone Number, including area code:(972) 587-4049 Not Applicable (Former name or former address, if changed since last report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (see General Instruction A.2.): oWritten communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) oSoliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) oPre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) oPre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 8.01.Other Events. On September 30, 2013, DGSE Companies, Inc. (the “Registrant”) issued a press release announcing that the United States District Court for the Northern District of Texas (the “Court”) has granted preliminary approval of the proposed settlement of class action and derivative litigation pending before the Court, in the two filed cases entitled Grant Barfuss, on behalf of himself and all others similarly situated vs. DGSE Companies, Inc.; L. S. Smith, John Benson and William Oyster (Civil Action No. 3:12-cv-3664), and Jason Farmer, Derivatively on Behalf of Nominal Defendant DGSE Companies, Inc., Plaintiff, v. William H. Oyster, James D. Clem, William Cordeiro, Craig Alan-Lee, David Rector, L. S. Smith, and John Benson, Defendants, and DGSE Companies, Inc., Nominal Defendant (Civil Action No. 3:12-cv-3850). The proposed settlements are subject to final approvals of the Court and require the Registrant to provide a notice to shareholders of terms of the proposed settlement by causing the notice to be filed with the Securities and Exchange Commission on a Form 8-K and posting a link to the notice on the Registrant’s investor relations website.The required notice is attached as Exhibit 99.1 hereto. The Court has set a hearing date on final approval of the proposed settlement for October 21, 2013. Item 9.01.Financial Statements and Exhibits. d. Exhibits 99.1Notice of Pendency and Proposed Settlement of Shareholder Derivative Action. 99.2Press Release dated September 30, 2013. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the Registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. By: /s/JAMES J. VIERLING James J. Vierling Chief Executive Officer Date: September 30, 2013 EXHIBIT INDEX Exhibit Number Description Notice of Pendency and Proposed Settlement of Shareholder Derivative Action Press Release dated September 30, 2013.
